UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): MARCH 31, 2008 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-13368 37-1103704 (State of other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1515 CHARLESTON AVENUE MATTOON, IL 61938 (Address of principal executive offices) (Zip Code) (217) 234-7454 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition Incorporated by reference is the quarterly shareholder report issued by the Registrant on April 30, 2008, attached as Exhibit 99, providing information concerning the Registrant's financial statements as of March 31, 2008. Item 9.01. Financial Statements and Exhibits (d)Exhibits Exhibit 99 - Quarterly shareholder report as of and for the period ending March 31, SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST MID-ILLINOIS BANCSHARES, INC. Dated: April 30, 2008/s/ William S.
